Citation Nr: 1626531	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 14, 2005, and a staged initial rating in excess of 30 percent from January 14, 2005 through August 21, 2012, exclusive of a 100 percent rating from August 22, 2012 through November 30, 2012, for myocardial infarction, coronary artery disease, and stenting.  

2.  Entitlement to a staged initial rating in excess of 60 percent from December 1, 2012 for myocardial infarction.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for lumbar spine disability.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision (PTSD) and December 2010 rating decision (myocardial infarction, TDIU, lumbar spine disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at an August 2012 hearing before a Veterans Law Judge (VLJ), who has since retired.  A transcript of the hearing is associated with the claims folder.  Review of the Veterans Appeals Contact and Locator System (VACOLS) shows that the Veteran was sent a letter in September 2014 which asked if he desired an additional hearing before a VLJ.  The letter noted that if the Veteran did not respond within thirty days, the Board would assume that he did not want another hearing.  The Veteran did not respond to the letter.  Accordingly, the Board will proceed with a decision.

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran submitted an expedited processing form signed and dated in July 2014, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to a staged initial rating in excess of 60 percent from December 1, 2012 for myocardial infarction, entitlement to service connection for PTSD, entitlement to service connection for lumbar spine disability, entitlement to a TDIU, and entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 14, 2005, the Veteran's myocardial infarction, coronary artery disease, and stenting, required the use of continuous medications, and did not manifest in METS of 7 or less and there was no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray, no ejection fraction findings of 50 percent or less; and no evidence of congestive heart failure.

2.  From January 14, 2005 through August 21, 2012, there is no evidence of congestive heart failure, workload of 5 METS or less, or ejection fraction findings of 50 percent or less.   


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent prior to January 14, 2005 and a staged initial rating in excess of 30 percent from January 14, 2005 through August 21, 2012, for myocardial infarction, coronary artery disease, and stenting, are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2010 VA notice letter advised the Veteran regarding the claim for service connection for coronary/ischemic heart disease and notified the Veteran regarding the assignment of disability ratings and effective dates.  

Further, in this case, the Veteran is appealing the initial rating assignment concerning myocardial infarction, coronary artery disease, and stenting.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has been satisfied in this case.  Private medical treatment records, Social Security Administration records, and identified VA medical treatment records have been obtained and associated with the claims folder.   In addition, the Veteran was provided a VA medical examination in June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the claims folder, performed an examination of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes the Veteran's contention that the June 2010 VA medical examination was inadequate.  Review of the VA examination report does not indicate that the examination was cursory or otherwise inadequate.  Again, as noted above, the report included a review of the claims folder, examination of the Veteran, to include relevant testing, and discussion of the evidence.  Accordingly, the Board finds that the findings in the June 2010 VA examination report are adequate and probative to rate the Veteran's disability.  See Barr, supra.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder. Accordingly, the Board may proceed with a decision. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding treatment.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

A review of the Veteran's claims folder was conducted in light of the Nehmer court order, and a December 2010 rating decision awarded service connection for myocardial infarction, coronary artery disease, and stenting, and assigned an initial 10 percent disability rating with an effective date of December 11, 2003 and assigned a 30 percent staged initial rating effective January 14, 2005 through August 21, 2012.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2015).  Thereafter, a 100 percent rating was assigned effective August 22, 2012 through November 30, 2012 and a 60 percent rating was assigned effective December 1, 2012.

Diagnostic Code 7006, myocardial infarction, provides a 10 percent rating for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or requiring continuous medication.  A 30 percent rating is provided for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is provided for more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is provided for chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also provided for 3 months following a myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A November 20, 2003 echocardiographic report shows that the Veteran reported shortness of breath.  The impression noted an ejection fraction of greater than 50 percent.

A December 2, 2004 echocardiographic report shows an estimated ejection fraction finding of 55 percent.  

A January 6, 2004 adenosine dual isotope myocardial perfusion imaging shows that the Veteran experienced side effects of chest/neck tightness, headache, flushing, dyspnea, abdominal cramping, and hands tingling.  Gated SPECT ejection fraction finding was 63 percent.  

A January 14, 2005 treadmill dual isotope myocardial perfusion imaging report shows that the Veteran exercised for 6 minutes and reached stage II, achieving 7.0 METS of exercise.  During stress, the Veteran experienced no chest discomfort, but had dyspnea and leg fatigue.  Gated SPECT ejection fraction finding was 56 percent with normal wall motion.  

A December 8, 2005 treadmill dual isotope myocardial perfusion imaging report shows that the Veteran exercised for 6 minutes and reach stage II, achieving 7.0 METS of exercise.  During stress, the Veteran experienced no chest discomfort, but experienced dyspnea and leg fatigue.  Gated SPECT ejection fraction is 61 percent, with normal wall motion.  

An April 2006 VA medical examination report shows that the Veteran reported coronary artery disease and two myocardial infarctions in January 2002.  In March 2002, he underwent two stents with a stent placed in the distal RCA and in the circumflex artery.  He denied having any chest pains.  He could walk one mile without getting short of breath.  There was no leg swelling, headaches, dizziness, presyncope, or syncope.  

The Veteran was provided a VA medical examination in June 2010.  The claims folder was reviewed.  The onset of coronary artery disease was in 2002.  The Veteran stated that he had shortness of breath and uncontrolled blood pressure.  He had a heart attack in January 2002 and a second heart attack in March 2002.  He was currently treated with Lisinopril, Furosemide, Simvastin, and Atenolol.  There was history of cardiac catheterization in 2002.  There was negative history of rheumatic fever, heart rhythm disturbance, congestive heart failure, other heart disease, or syncope.  There was positive history of myocardial infarction, hypertension, hypertensive heart disease, valvular heart disease including prosthetic valve, angina, dizziness, fatigue, and dyspnea.  Continuous medication was required for heart disease.  Concerning cardiac examination findings, there was no evidence of congestive heart failure or pulmonary hypertension.  Concerning stress test level, the VA examiner noted that the METS level was 9 and the Veteran could run, chop hardwood, ski, and engage in calisthenics.  The heart size was normal.  Testing for LV dysfunction was done and ejection fraction was greater than 50 percent.  It was noted that the Veteran was not employed and he retired in 2005 due to his cardiac condition.  The examiner explained that the Veteran's shortness of breath hindered exertional activities of daily living.  

During the August 2012 hearing, the Veteran stated that he has experienced chest pain, dizziness, and that he was tired a lot.  He reported that he was told that he had congestive heart failure.  

Prior to January 14, 2005, the evidence does not show a workload of 7 METS or less.  Furthermore, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray and there is no evidence of congestive heart failure or ejection fraction of 50 percent or less.  Therefore, an initial rating in excess of 10 percent is not warranted prior to January 14, 2005.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7006.

From January 14, 2005 through August 21, 2012, the Veteran's disability was assigned a 30 percent staged initial rating.  The evidence does not show acute or chronic congestive heart failure, workload of 5 METS or less, or ejection fraction of 50 percent or less to warrant a higher rating.  Accordingly, a staged initial rating in excess of 30 percent is not warranted.  

The Board recognizes the Veteran's contentions that his disability warrants higher ratings.  While he is competent to report symptoms such as shortness of breath, walking limitations, and chest pain, but he is not competent to opine as to his METS level, ejection fraction findings, or whether he has congestive heart failure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran testified that he was told that he had congestive heart failure.  However, the evidence does not reflect a diagnosis of congestive heart failure.  In fact, the June 2010 VA medical examination report indicated that there was no history of congestive heart failure and no evidence of congestive heart failure.  The Board assigns greater probative value to the clinical findings included in the medical treatment records and VA examination reports.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of his symptoms. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

There is no identifiable period that would warrant an initial rating in excess of 10 percent prior to January 14, 2005 and no identifiable period that would warrant a staged initial rating in excess of 30 percent from January 14, 2005 through August 21, 2012.  Staged ratings, other than the ratings already assigned, are not warranted.  See Fenderson, supra.

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected myocardial infarction are inadequate.  The Veteran's disability is rated under Diagnostic Code 7006, the criteria of which are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Further inquiry is not required and referral for extra-schedular consideration is not warranted.  See Thun, supra.

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 14, 2005 and a staged initial rating in excess of 30 percent from January 14, 2005 through August 21, 2012, for myocardial infarction, coronary artery disease, and stenting, is denied.


REMAND

The August 2014 Supplemental Statement of the Case (SSOC) shows that VA medical treatment records were reviewed, to include records dated to July 2014.  Review of the claims folder shows that the most recent VA medical treatment records were obtained in July 2013 and most recently dated in March 2013.  The Board must remand the case to obtain the records referenced by the August 2014 SSOC.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Concerning entitlement to a TDIU, the Veteran claimed that his service-connected disabilities render him unemployable.  The Board recognizes that the Veteran has been in receipt of a combined schedular rating of 100 percent from August 22, 2012.  However, VA must consider entitlement to a TDIU prior to August 22, 2012 and consider a TDIU claim from August 22, 2012 despite the existence of a schedular total rating.  This is so because if VA finds that a single service-connected disability supports a TDIU, an award of SMC under 38 U.S.C.A. § 1114(s) may be warranted, if additional service-connected disabilities are independently ratable at 60 percent or more.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the Veteran should be provided a VA examination and opinion must be obtained to determine the functional impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue.

Concerning the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s), the Board has included the issue on appeal.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Increased compensation benefits may be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2015).  As the award of a TDIU on the basis of a single disability may allow for the award of SMC under 38 U.S.C.A. § 1114(s), the Board must remand for the issue as it is inextricably intertwined with the remanded TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from March 2013 to the present.  

2.  Schedule the Veteran for a VA medical examination to determine the impact and effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  The Veteran's claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.

Following an examination of the Veteran and review of the claims folder, the examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities, in combination, on his ability to work, consistent with his educational and occupational experience.

Rationale must be provided for any opinion reached.  

3.  After completing the above action, readjudicate the remaining issues on appeal, to include whether a TDIU may be warranted on the basis of one service-connected disability so as to warrant an award of SMC under 38 U.S.C.A. § 1114(s).  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an appropriate amount of time for response, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


